As filed with the Securities and Exchange Commission on May 25, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09019 DOW TARGET VARIABLE FUND LLC (Exact name of registrant as specified in charter) One Financial Way, Cincinnati, Ohio 45242 (Address of principal executive offices) (Zip code) Marc L. Collins, Secretary Dow Target Variable Fund LLC P.O. Box 237 Cincinnati, OH 45201 (Name and address of agent for service) (513) 794-6971 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: March 31, 2007 Item 1. Schedule of Investments. DowSM Target Variable Fund LLC DowSM Target 10 - First Quarter Portfolio March 31, 2007 (Unaudited) Fair Common Stocks - 97.2% Shares Value Automobiles - 9.7% General Motors Corp. 10,947 $ 335,416 Chemicals - 9.8% E.I. Du Pont de Nemours & Co. 6,835 337,854 Diversified Financial Services - 18.6% Citigroup, Inc. 5,999 307,989 JPMorgan Chase & Co. 6,852 331,500 639,489 Diversified Telecommunication Services - 20.7% AT&T Inc. 9,444 372,377 Verizon Communications, Inc. 8,980 340,522 712,899 Industrial Conglomerates - 9.2% General Electric Co. 8,942 316,189 Pharmaceuticals - 19.3% Merck & Co., Inc. 7,697 339,976 Pfizer, Inc. 12,857 324,768 664,744 Tobacco - 9.9% Altria Group, Inc. 3,887 341,317 Total Common Stocks (Cost $2,954,748) $ 3,347,908 Face Fair Repurchase Agreements - 2.0% Amount Value U.S. Bank 4.100% 04/02/2007 $ 70,000 70,000 Repurchase price $70,024 Collateralized by: Federal Home Loan Mortgage Corp. Gold Pool #E99430 4.500%, 09/01/2018 Fair Value: $71,400 Total Repurchase Agreements (Cost $70,000) $ 70,000 Total Investments - 99.2% (Cost $3,024,748) (a) $ 3,417,908 Other Assets in Excess of Liabilities - 0.8% 29,118 Net Assets - 100.0% $ 3,447,026 (a) Represents cost for financial reporting purposes and Federal income tax purposes. DowSM Target Variable Fund LLC DowSM Target 10 - Second Quarter Portfolio March 31, 2007 (Unaudited) Fair Common Stocks - 99.7% Shares Value Automobiles - 11.9% General Motors Corp. 12,675 $ 388,362 Beverages - 9.4% The Coca-Cola Co. 6,440 309,120 Chemicals - 9.6% E.I. Du Pont de Nemours & Co. 6,387 315,709 Diversified Financial Services - 18.5% Citigroup, Inc. 5,709 293,100 JPMorgan Chase & Co. 6,475 313,261 606,361 Diversified Telecommunication Services - 21.1% AT&T Inc. 9,973 393,235 Verizon Communications, Inc. 7,917 300,213 693,448 Pharmaceuticals - 18.6% Merck & Co., Inc. 7,653 338,033 Pfizer, Inc. 10,820 273,313 611,346 Media - 0.4% Idearc Inc. 374 13,127 Tobacco - 10.2% Altria Group, Inc. 3,806 334,205 Total Common Stocks (Cost $2,706,421) $ 3,271,678 Face Fair Repurchase Agreements - 0.2% Amount Value U.S. Bank 4.100% 04/02/2007 $ 7,000 $ 7,000 Repurchase price $7,002 Collateralized by: Federal Home Loan Mortgage Corp. Gold Pool #E99430 4.500%, 09/01/2018 Fair Value: $7,140 Total Repurchase Agreements (Cost $7,000) $ 7,000 Total Investments - 99.9% (Cost $2,713,421) (a) $ 3,278,678 Other Assets in Excess of Liabilities - 0.1% 3,410 Net Assets - 100.0% $ 3,282,088 (a) Represents cost for financial reporting purposes and Federal income tax purposes. DowSM Target Variable Fund LLC DowSM Target 10 - Third Quarter Portfolio March 31, 2007 (Unaudited) Fair Common Stocks - 100.4% Shares Value Automobiles - 8.9% General Motors Corp. 10,488 $ 321,352 Chemicals - 10.3% E.I. Du Pont de Nemours & Co. 7,512 371,318 Diversified Financial Services - 19.2% Citigroup, Inc. 6,475 332,427 JPMorgan Chase & Co. 7,438 359,850 692,277 Diversified Telecommunication Services - 22.1% AT&T Inc. 11,202 441,695 Verizon Communications, Inc. 9,327 353,680 795,375 Industrial Conglomerates - 9.3% General Electric Co. 9,477 335,107 Pharmaceuticals - 19.8% Merck & Co., Inc. 8,576 378,802 Pfizer, Inc. 13,311 336,236 715,038 Media - 0.4% Idearc Inc. 434 15,233 Tobacco - 10.4% Altria Group, Inc. 4,256 373,719 Total Common Stocks (Cost $3,115,323) $ 3,619,419 Face Fair Repurchase Agreements - 0.3% Amount Value U.S. Bank 4.100% 04/02/2007 $ 10,000 $ 10,000 Repurchase price $10,003 Collateralized by: Federal Home Loan Mortgage Corp. Gold Pool #E99430 4.500%, 09/01/2018 Fair Value: $10,200 Total Repurchase Agreements (Cost $10,000) $ 10,000 Total Investments - 100.7% (Cost $3,125,323) (a) $ 3,629,419 Liabilities in Excess of Other Assets - (0.7)% (24,367) Net Assets - 100.0% $ 3,605,052 (a) Represents cost for financial reporting purposes and Federal income tax purposes. The DowSM Target Variable Fund LLC DowSM Target 10 - Fourth Quarter Portfolio March 31, 2007 (Unaudited) Fair Common Stocks - 99.3% Shares Value Automobiles - 8.7% General Motors Corp. 7,669 $ 234,978 Chemicals - 10.9% E.I. Du Pont de Nemours & Co. 5,954 294,306 Diversified Financial Services - 19.5% Citigroup, Inc. 5,135 263,631 JPMorgan Chase & Co. 5,431 262,752 526,383 Diversified Telecommunication Services - 21.1% AT&T, Inc. 7,834 308,895 Verizon Communications, Inc. 6,871 260,548 569,443 Industrial Conglomerates - 9.4% General Electric Co. 7,225 255,476 Pharmaceuticals - 18.4% Merck & Co., Inc. 6,088 268,907 Pfizer, Inc. 8,993 227,163 496,070 Media - 0.5% Idearc Inc. 355 12,460 Tobacco - 10.8% Altria Group, Inc. 3,333 292,671 Total Common Stocks (Cost $2,348,826) $ 2,681,787 Face Fair Repurchase Agreements - 0.6% Amount Value U.S. Bank 4.100% 04/02/2007 $ 17,000 $ 17,000 Repurchase price $17,006 Collateralized by: Federal Home Loan Mortgage Corp. Gold Pool #E99430 4.500%, 09/01/2018 Fair Value: $17,340 Total Repurchase Agreements (Cost $17,000) $ 17,000 Total Investments - 99.9% (Cost $2,365,826) (a) $ 2,698,787 Other Assets in Excess of Liabilities - 0.1% 3,029 Net Assets - 100.0% $ 2,701,816 (a) Represents cost for financial reporting purposes and Federal income tax purposes. DowSM Target Variable Fund LLC DowSM Target 5 - First Quarter Portfolio March 31, 2007 (Unaudited) Fair Common Stocks - 99.4% Shares Value Automobiles - 19.7% General Motors Corp. 13,697 $ 419,676 Diversified Telecommunication Services - 42.0% AT&T Inc. 11,815 465,865 Verizon Communications, Inc. 11,238 426,145 892,010 Industrial Conglomerates - 18.6% General Electric Co. 11,191 395,714 Pharmaceuticals - 19.1% Pfizer, Inc. 16,087 406,358 Total Common Stocks (Cost $1,899,292) $ 2,113,758 Face Fair Repurchase Agreements - 1.5% Amount Value U.S. Bank 4.100% 04/02/2007 $ 32,000 $ 32,000 Repurchase price $32,011 Collateralized by: Federal Home Loan Mortgage Corp. Gold Pool #E99430 4.500%, 09/01/2018 Fair Value: $32,640 Total Repurchase Agreements (Cost $32,000) $ 32,000 Total Investments - 100.9% (Cost $1,931,292) (a) $ 2,145,758 Liabilities in Excess of Other Assets - (0.9)% (18,275) Net Assets - 100.0% $ 2,127,483 (a) Represents cost for financial reporting purposes and Federal income tax purposes. DowSM Target Variable Fund LLC DowSM Target 5 - Second Quarter Portfolio March 31, 2007 (Unaudited) Fair Common Stocks - 99.9% Shares Value Automobiles - 22.7% General Motors Corp. 12,326 $ 377,669 Diversified Telecommunication Services - 40.6% AT&T Inc. 9,696 382,313 Verizon Communications, Inc. 7,699 291,946 674,259 Media - 0.8% Idearc Inc. 383 13,443 Pharmaceuticals - 35.8% Merck & Co., Inc. 7,443 328,757 Pfizer, Inc. 10,521 265,761 594,518 Total Common Stocks (Cost $1,379,766) $ 1,659,889 Face Fair Repurchase Agreements - 0.1% Amount Value U.S. Bank 4.100% 04/02/2007 $ 1,000 $ 1,000 Repurchase price $1,000 Collateralized by: Federal Home Loan Mortgage Corp. Gold Pool #E99430 4.500%, 09/01/2018 Fair Value: $1,020 Total Repurchase Agreements (Cost $1,000) $ 1,000 Total Investments - 100.0% (Cost $1,380,766) (a) $ 1,660,889 Other Assets in Excess of Liabilities - 0.0% 671 Net Assets - 100.0% $ 1,661,560 (a) Represents cost for financial reporting purposes and Federal income tax purposes. DowSM Target Variable Fund LLC DowSM Target 5 - Third Quarter Portfolio March 31, 2007 (Unaudited) Fair Common Stocks - 99.1% Shares Value Automobiles - 17.7% General Motors Corp. 6,303 $ 193,124 Diversified Telecommunication Services - 43.7% AT&T Inc. 6,733 265,482 Verizon Communications, Inc. 5,607 212,617 478,099 Industrial Conglomerates - 18.4% General Electric Co. 5,695 201,375 Media - 0.8% Idearc Inc. 261 9,161 Pharmaceuticals - 18.5% Pfizer, Inc. 8,002 202,131 Total Common Stocks (Cost $974,151) $ 1,083,890 Face Fair Repurchase Agreements - 0.9% Amount Value U.S. Bank 4.100% 04/02/2007 $ 10,000 $ 10,000 Repurchase price $10,003 Collateralized by: Federal Home Loan Mortgage Corp. Gold Pool #E99430 4.500%, 09/01/2018 Fair Value: $10,200 Total Repurchase Agreements (Cost $10,000) $ 10,000 Total Investments - 100.0% (Cost $984,151) (a) $ 1,093,890 Liabilities in Excess of Other Assets - 0.0% (467) Net Assets - 100.0% $ 1,093,423 (a) Represents cost for financial reporting purposes and Federal income tax purposes. DowSM Target Variable Fund LLC DowSM Target 5 - Fourth Quarter Portfolio March 31, 2007 (Unaudited) Fair Common Stocks - 99.4% Shares Value Automobiles - 18.0% General Motors Corp. 9,042 $ 277,047 Diversified Telecommunication Services - 43.6% AT&T Inc. 9,234 364,097 Verizon Communications, Inc. 8,099 307,114 671,211 Industrial Conglomerates - 19.5% General Electric Co. 8,518 301,196 Media - 0.9% Idearc Inc. 406 14,251 Pharmaceuticals - 17.4% Pfizer, Inc. 10,603 267,832 Total Common Stocks (Cost $1,409,675) $ 1,531,537 Face Fair Repurchase Agreements - 0.6% Amount Value U.S. Bank 4.100% 04/02/2007 $ 9,000 $ 9,000 Repurchase price $9,003 Collateralized by: Federal Home Loan Mortgage Corp. Gold Pool #E99430 4.500%, 09/01/2018 Fair Value: $9,180 Total Repurchase Agreements (Cost $9,000) $ 9,000 Total Investments - 100.0% (Cost $1,418,675) (a) $ 1,540,537 Liabilities in Excess of Other Assets - 0.0% (53) Net Assets - 100.0% $ 1,540,484 (a) Represents cost for financial reporting purposes and Federal income tax purposes. Dow SM Target Variable Fund LLC Notes to Schedule of Investments March 31, 2007 (Unaudited) (1)Organization DowSM Target Variable Fund LLC (the “Fund”) is an open-end management investment company. The Fund’s “Dow Target 10” Portfolios are four non-diversified portfolios of common stock of the ten companies in the Dow Jones Industrial AverageSM (“DJIASM”) having the highest dividend yields as of the close of business on or about the second to last business day prior to the beginning of those Portfolios’ annual term. These ten companies are popularly known as the “Dogs of the Dow.” The Fund’s “Dow Target 5” Portfolios are four non-diversified portfolios of common stock of the five Dow Target 10 companies having the lowest per-share stock prices as of the close of business on or about the second to last business day prior to the beginning of each of those Portfolios’ annual term. The Fund’s objective is to provide above-average total returns through both capital appreciation and dividend income. The Fund may or may not achieve that objective. The stocks held in each Portfolio of the Fund are not expected to reflect the DJIASM and the prices of Portfolio membership interests are not intended to track movements of the DJIA. The DJIA consists of thirty stocks selected by Dow Jones & Company, Inc. (‘Dow Jones”) as representing American industry and the broader domestic stock market. The Fund is a limited liability company created under Ohio law. The membership interests of its Portfolios are owned entirely by variable annuity separate accounts of The Ohio National Life Insurance Company (“ONLIC”). Portfolio membership interests are not offered directly to the public. Portfolio membership interests are purchased by ONLIC’s separate accounts as an investment option for variable annuity contracts. In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these arrangements cannot be known; however, the Fund expects any risk of loss to be remote. (2)Significant Accounting Policies Portfolio membership interests are sold to ONLIC’s variable annuity separate accounts without a sales charge. They may be redeemed at their net asset value next computed after the Portfolio receives a purchase or redemption order. The value of Portfolio interests is based on the fair value of the stocks and any other cash or net assets of each Portfolio. The domestic common stocks of the Portfolio are valued at the daily closing price of the exchange on which each security is traded. This valuation is conducted as of 4:00 p.m. Eastern Time each day that the U.S. markets are open for unrestricted trading. The net asset value of each Portfolio is computed by dividing the value of that Portfolio’s securities plus any cash or other assets, less the Portfolio’s liabilities, by the number of Portfolio interests outstanding. Dividends and Distributions to Shareholders As a single-member limited liability company, the Fund is not subject to Subchapter M distribution requirements. Distributions are, however, made periodically. In the normal course of business, securities transactions are accounted for no later than the first calculation on the first business day following the trade date basis. For financial reporting purposes, however, security transactions are accounted for on a trade date basis. Dividend income is recognized on the ex-dividend date, and interest income is accrued daily as earned. Net realized gain or loss on investments is determined using the specific identification method. Repurchase Agreements The Portfolios routinely acquire repurchase agreements from member banks of the Federal Reserve System which the Portfolio deems creditworthy under guidelines approved by the Fund’s Board of Managers (the “Board”) subject to the seller’s agreement to repurchase such securities at a mutually agreed upon date and price. The repurchase price generally equals the price paid by the Portfolio plus interest negotiated on the basis of current short-term rates, which may be more or less than the rate on the underlying securities. Thematurities of these instruments vary from overnight to one week. The seller, under a repurchase agreement, is required to maintain as collateral for the repurchase transaction securities in which the Portfolio has a perfected security interest with a value not less than 100% of the repurchase price (including accrued interest). Securities subject to repurchase agreements are held by the Portfolio’s custodian or another qualified custodian or in the Federal Reserve/Treasury book-entry system. In the event of counterparty default, the Fund has the right to use the collateral to offset losses incurred. There is potential for loss to the Fund in the event the Fund is delayed or prevented from exercising its rights to dispose of the collateral securities, including the risk of a possible decline in the fair value of the underlying securities during the period while the Fund seeks to assert its rights. (continued) Dow SM Target Variable Fund LLC Notes to Schedule of Investments March 31, 2007 (Unaudited) Federal Income Taxes The Fund is a single-member limited liability company that is taxed as a division of the separate accounts of ONLIC. Income and losses of the Portfolios are included in the taxable income or loss of the separate accounts of ONLIC. Accordingly, the Portfolios have no provision for Federal income taxes. Expense Allocation Expenses directly attributable to a Portfolio are charged to that Portfolio. Expenses not directly attributed to a Portfolio are allocated on the basis of relative net assets or other appropriate method. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. New Accounting Pronoucements On July 13, 2006, the Financial Accounting Standards Board (FASB) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax return to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year. Adoption of FIN 48 is required no later than the last business day of the first financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. As of March 31, 2007, the Fund’s management has not yet concluded as to what, if any, impact that the adoption of FIN 48 will have on the financial statements. In September 2006, the Financial Accounting Standards Board (FASB) issued Statement on Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements.” This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. SFAS No. 157 applies to fair value measurements already required or permitted by existing standards. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The changes to current generally accepted accounting principles from the application of this Statement relate to the definition of fair value, the methods used to measure fair value, and the expanded disclosures about fair value measurements. As of March 31, 2007, the Fund does not believe the adoption of SFAS No. 157 will impact the financial statement amounts; however, additional disclosures may be required about the inputs used to develop the measurements and the effect of certain of the measurements on changes in net assets for the period. (3) Unrealized Appreciation (Depreciation) on Investments The gross unrealized appreciation and depreciation on investments for financial reporting purposes and Federal income tax purposes in each Portfolio as of March 31, 2007 were as follows: Dow SM Target Variable Fund LLC Notes to Schedule of Investments March 31, 2007 (Unaudited) Dow Target 10 Portfolios First Quarter Second Quarter Third Quarter Fourth Quarter Gross unrealized: Appreciation $ 438,787 $ 621,045 $ 567,903 $ 378,637 Depreciation (45,627 ) (55,788 ) (63,807 ) (45,676 ) Net unrealized: Appreciation (depreciation) $ 393,160 $ 565,257 $ 504,096 $ 332,961 Dow Target 5 Portfolios First Quarter Second Quarter Third Quarter Fourth Quarter Gross unrealized: Appreciation $ 264,522 $ 294,458 $ 127,202 $ 140,204 Depreciation (50,056 ) (14,335 ) (17,463 ) (18,342 ) Net unrealized: Appreciation (depreciation) $ 214,466 $ 280,123 $ 109,739 $ 121,862 “Dow Jones Industrial AverageSM”, “DJIASM”, and “Dow IndustrialsSM”, are service marks of, and “The Dow®”is a registeredtrademark of Dow Jones & Company, Inc. (“Dow Jones”) and have been licensed for uses for certain purposes by First Trust, the Adviser and the Fund. The Fund is not sponsored, endorsed, sold or promoted by Dow Jones. Dow Jones makes no representation or warranty, express or implied, to the Fund’s unit owners or any member of the public regarding the advisability of purchasing the Fund. Dow Jones’ only relationship to the Fund, ONLI, the Adviser or First Trust is the licensing of certain copyrights, trademarks, servicemarks and service names of Dow Jones. Dow Jones has no obligation to take the needs of ONLI, the Adviser, First Trust or variable annuity owners into consideration in determining, composing or calculating the Dow. Dow Jones is not responsible for and has not participated in the determination of the terms and conditions of the Fund, including the pricing of Fund interests or the amount payable under variable contracts. Dow Jones has no obligation or liability in connection with the administration or marketing of the Fund or any variable annuity contracts. DOW JONES DOES NOT GUARANTEE THE ACCURACY AND/OR THE COMPLETENESS OF THE DOW OR ANY DATA INCLUDED THEREIN AND DOW JONES SHALL HAVE NO LIABILITY FOR ANY ERRORS, OMISSIONS, OR INTERRUPTIONS THEREIN. DOW JONES MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY FIRST TRUST, THE ADVISER, ONLI, VARIABLE ANNUITY OWNERS OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE DOW JONES INDUSTRIAL AVERAGESM OR ANY DATA INCLUDED THEREIN. DOW JONES MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE DOW OR ANY DATA INCLUDED THEREIN. WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL DOW JONES HAVE ANY LIABILITY FOR ANY LOST PROFITS OR INDIRECT, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS), EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. THERE ARE NO THIRD PARTY BENEFICIARIES OF ANY AGREEMENTS OR ARRANGEMENTS BETWEEN DOW JONES AND FIRST TRUST,ONI AND/OR ONLI. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)). Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Dow Target Variable Fund LLC By (Signature and Title) /s/John J. Palmer John J. Palmer President and Manager Date May 24, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/John J. Palmer John J. Palmer President and Manager Date May 24, 2007 By (Signature and Title) /s/R. Todd Brockman R. Todd Brockman Treasurer Date May 24, 2007
